Citation Nr: 1717158	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for residuals of fractured ribs.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an abdominal aortic aneurysm.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from May 22, 1967 to August 25, 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and February 2010 rating decisions by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

These appeals were previously before the Board in October 2012, August 2013, April 2014, and November 2015, when they were remanded for additional development.  They have now been returned to the Board for further review. 


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's low back disability existed prior to service, and clear and unmistakable evidence that this pre-existing low back disability was not aggravated during service.  

2.  There is clear and unmistakable evidence that the Veteran's rib disability existed prior to service, and clear and unmistakable evidence that this pre-existing rib disability was not aggravated during service.  

3.  Hypertension was not shown in service or during the first year after discharge from service, the Veteran does not assert that his hypertension began during service or until years afterwards, and the preponderance of the competent evidence indicates that his current hypertension is not related to active service.  

4.  The Veteran's abdominal aortic aneurysm first manifested over 40 years after discharge from service, and service connection has not been established for hypertension or any other disability.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(b), 3.307, 3.309 (2016).  

2.  The criteria for entitlement to service connection for the residuals of fractured ribs have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107(b); 
38 C.F.R. §§ 3.303(a), 3.304(b), 3.307, 3.309.  

3.  The criteria for entitlement to service connection for hypertension have not been met, nor can service connection for hypertension be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303(a), 3.307, 3.309. 

4.  The criteria for entitlement to service connection for an abdominal aortic aneurysm have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303(a), 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with notification in letters dated March 2007, August 2009, and September 2009 prior to the initial adjudication of his claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  Initially, the Board notes that many of the Veteran's service treatment records are missing.  In August 2009, the RO entered a formal finding into the record that described their attempts to obtain the Veteran's service treatment records and the negative replies from the National Personnel Records Center.  The RO concluded that the records were unavailable, and that further attempts to obtain the records would be futile.  However, after this finding the November 2015 Board remand noted that a direct request to the facility at which the Veteran claimed to have been hospitalized had never been made.  Subsequently, a request to this facility produced some, but not all, of the Veteran's service treatment records.  8/20/2009 VBMS, VA Memo, p. 1.  

The Veteran has submitted private records to include a private medical opinion in support of his claims.  He has been afforded VA examinations, and opinions have been offered regarding the etiology of his claimed disabilities.  At this juncture, the Board acknowledges that the most recent remand requested that the examiner provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's rib disability and back disability were not aggravated during service.  This was not accomplished.  However, the Board notes that it makes the ultimate determination as to whether there is clear and unmistakable evidence based on the available, relevant evidence and finds that the opinions and rationale provide by the examiners contain enough information to enable it to make an informed determination.  Thus, the development requested by the prior Board remand has been substantially completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).   

The Veteran has declined his right to a hearing.  Records have also been obtained from the Social Security Administration (SSA).  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed several chronic disabilities as the result of active service.  He states that he injured his low back a few years prior to service, and that he sustained fractures to his ribs just days before entering service.  He argues that the physical training he was required to undergo aggravated these pre-existing disabilities, and that this was exacerbated even further when his trainer stood on top of his back while he was trying to perform push-ups.  The Veteran further believes that the stress from the initial other-than-honorable discharge he received and the negative stigma that resulted caused the development of hypertension.  Finally, he contends that he developed his abdominal aortic aneurysm as a result of the hypertension.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

If arthritis or cardiovascular-renal disease, to include hypertension, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis or hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.   

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

As noted, much of the Veteran's service treatment records have been determined to be unobtainable.  This includes a copy of the medical examination that was conducted when he was inducted into active service.  

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In this case, as there is no copy of the entrance examination of record, then there is no evidence that any disability was noted at entrance, and the Veteran is presumed to have been sound.  

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 
1 Vet. App. at 227.  As further explained in Horn v. Shinseki: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant. In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 

25 Vet. App. 231, 235 (2012). 

"The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.   

Low Back

The evidence includes a service treatment record dated June 7, 1967 which shows that the Veteran was seen with complaints of back pain.  He reported a two to three year history of lower back pain following a work injury, and said he was told in 1965 that he had an old compression fracture.  He maintained that despite heavy labor he always had lower back pain during this period of time.  Approximately one week earlier while doing exercises, he developed a moderately severe exacerbation of his lower back pain, predominately on the left side with no real radicular pain to his leg.  An X-ray revealed a defect at L4, compatible with an old compression fracture.  12/7/2015 VBMS, STR - Medical, p. 7.  

Hospital records show that the Veteran was admitted on June 7, 1967 and put on strict bed rest.  He reported low back pain which was seriously exacerbated recently by exercises.  The Veteran had injured his back in 1964, and told he had a compression fracture of L4 in 1965.  After completing his bed rest he was discharged to duty on June 14.  12/7/2015 VBMS, STR - Medical #5, pp. 1-9.  

A June 14, 1967 service treatment record includes diagnoses of low back strain, acute, old.  12/7/2015 VBMS, STR-Medical #3, p. 3.  

A June 16, 1967 record also notes that the Veteran has probably had back pain since entering service.  He had been seen by the entire orthopedic staff at one time or another.  Little in the way of positive findings could be found on any examination, but he had been admitted for bed rest in an effort to completely rid him of his symptomatology.  His past history went back several years to a prior accident when he sustained a mild compression fracture that had healed spontaneously and was he asymptomatic in the interim period.  12/7/2015 VBMS, STR-Medical, p. 7.  

On a June 28, 1967, hospital discharge form, the Veteran was noted to have reported a problem with recurrent back pain.  He had been previously admitted to the hospital but on discharge continued to complain of pain.  On admission, the medical staff could find no objective evidence of low back or radicular problems in to the leg.  The staff concluded that the Veteran was using his back complaints in an effort to either gain an excuse from basic training or a discharge from service.  The examiner opined that the Veteran was a malingerer and that no further orthopedic therapy was recommended.  The diagnosis was an old lumbosacral sprain, and old compression fracture by history.  12/7/2015 VBMS, STR - Medical #6, pp. 1-9.  

A July 11, 1967 Military Personnel Record shows that the Veteran had been placed in the Motivation Flight.  He refused to do his physical training due to back pain.  It was further noted that the doctors were unable to find anything wrong with him.  The Veteran said that he had hurt his back in 1964, and had been told by his doctor he should avoid lifting or strain because he could possibly hurt himself, but he admitted to having exercised as a civilian.  The Veteran agreed to try most of the exercises, and to allow himself to be brought along gradually in others until his back felt better.  9/9/2008 VBMS, Military Personnel Record, p. 6.  

A July 14, 1967 Military Personnel Record from the Veteran's training sergeant states that the Veteran had entered training on May 24, 1967 and went on sick call on May 29.  In June he went on the 5th, 6th, twice on the 15th, 16th, 29th, and 30th.  In July he went on the 3rd, 5th, 6th, 8th, 9th, 10th, and 11th.  He had been to mental hygiene and orthopedics, and on the 14th went to the dental clinic because he said a tooth was hurting him.  He had complained of pain in the back mostly although he said it would shift to the leg, knee, headache, and now a toothache.  The doctors at the orthopedic clinic had been unable to find anything wrong.  The sergeant described the Veteran's refusal to participate in physical training.  He was noted to have shown the sergeant a July 1966 private medical record of mild degenerative arthritis changes at the anterior aspect of the vertebral body of L-4.  The sergeant took this to a medic and was told it meant there was an old injury but that it should not be enough to keep the Veteran from training.  The opinion of the medical personnel that the Veteran was malingering was noted.  9/9/2008 VBMS, Military Personnel Record, p. 12.  

Given the above, the Board finds that there is clear and unmistakable evidence that the Veteran's claimed low back disability existed prior to service.  

The Veteran's service treatment records show that he was seen with complaints of back pain within days of entering service.  When he was seen for treatment, he reported a history of a back injury prior to service.  The personnel records state that the Veteran possessed a copy of a pre-service X-ray study of his low back that showed mild degenerative changes at the anterior aspect of the vertebral body of L-4 that he showed to his sergeant.  Although a copy of this report is not in the record, there is no reason to doubt the accuracy of the sergeant's description of it.  Moreover, it is consistent with the X-ray taken during service, the history of a pre-service back injury provided by the Veteran to medical personnel, and his report of being told he had a compression fracture.  Finally, the Veteran began to report back pain within a week of entering service, without any report of a second injury.  In light of the foregoing, the Board finds that medical and lay evidence show clearly and unmistakably that the back injury existed prior to service, and the first prong to rebut the presumption of soundness has been met.  

In order to complete the rebuttal of the presumption of soundness for the back and establish service connection on the basis of aggravation, the second prong must also be met: there must be clear and unmistakable evidence that the back disability was not aggravated during service.  

In addition to the service treatment records, the relevant post service evidence includes a November 2004 private medical record from the SSA which shows advanced degenerative arthritis of the lumbosacral spine.  10/14/2008 VBMS, Medical Treatment Records - Furnished by SSA, p. 61.  A June 2007 private examination states that he hurt his back when he was 18 years old and was told he had a herniated disc.  His symptoms were exacerbated after a 1992 car accident.  This examiner did not mention the Veteran's active service.  10/14/2008 VBMS, Medical Treatment Records - Furnished by SSA, p. 101.  

The Veteran underwent a VA examination in November 2008.  He described a history of low back pain that had been present for several years with no definitive injury while in service.  He related chronic low back pain with constant aching and throbbing, and occasional radiation to the left posterior leg.  Following the examination, the assessments included severe degenerative arthritis, degenerative disc disease of the lumbosacral spine.  

The Veteran was afforded a VA examination of his back in December 2009.  He gave a history of a back sprain during high school, and of a drill instructor stepping on his back and causing pain.  The current diagnosis was of severe osteoarthritis of the lumbar spine.  The examiner was unable to provide an opinion as to whether or not the back disability was caused or aggravated due to service without a resort to mere speculation.     

A December 2012 VA examination of the back shows that the Veteran has a current diagnosis of chronic lower back pain secondary to degenerative osteoarthritis.  He claimed that he was diagnosed with osteoarthritis of the spine in 1967.  This was exacerbated following a motor vehicle accident in 1990.  The examiner opined that it was less likely than not that this condition was caused by or a result of service.  The rationale was based on literature review and review of the record.  The examiner explained that degenerative condition of a joint or disc is a natural progression with advanced age.  It was accelerated by tobacco usage, and the Veteran was noted to be a long time smoker (50 years).  12/1/2012 VBMS, VA Examination, pp. 1, 13, 29.  

In November 2013, an addendum to the December 2012 examination was obtained that attempted to explain the rationale for the opinion in greater detail.  The examiner stated that the Veteran's degenerative disc disease and osteoarthritis of the lumbar spine was not caused by a service injury.  He said that the back pain in military service was due to back muscle strain.  The examiner added that the rationale for the opinion was based on literature review.  11/27/2013 VBMS, C&P Exam, p.5.  

The Veteran's records were reviewed by a new examiner in November 2014.  Several records were specifically identified by the Board for review, including reports of back pain in July 1967 personnel records and the report of the July 1966 private X-ray study that showed mild degenerative changes at L4.  The examiner opined that the Veteran's lumbar spine osteoarthritis and degenerative disc disease was less likely as not related to or aggravated by his military service, to include his complaints of back pain.  The onset of back pain was noted to have been in 1962 when the Veteran was in high school.  He had been seen at sick call on 16 occasions, and had been hospitalized on two occasions.  However, the orthopedist determined that the Veteran was using his back complaints to gain an excuse from basic training, and believed he was a malingerer.  The examiner stated that there was no objective medical evidence of worsening or aggravation of the pre-existing condition in service, and no back injuries in service.  11/6/2014 VBMS, C&P Exam, pp. 1, 4.  

An addendum to the November 2014 examination was obtained in February 2016.  On this occasion, the examiner opined that the mild degenerative arthritis changes that were noted in July 1966 were less likely than not aggravated by service, to specifically include any exercise and the Veteran's assertion that his drill sergeant stepped on his back.  The examiner noted that the record showed the Veteran's original injury had been in 1965, but that he had continued to be able to perform heavy labor during the period prior to service.  During service, there was back pain with activity, which is a natural progression of chronic back pain.  There was no back injury or objective evidence such as a clinical back sign in service.  His two hospitalizations resulted in diagnoses of old strain, and the in-service X-ray study was compatible with the old compression fracture.  The conclusion of the in-service doctor that the Veteran was a malingerer and did not require further care was noted.  The examiner further opined that the Veteran's current low back disorder was as likely as not consistent with the expected natural progression of the pre-existing degenerative arthritis changes, and that it was natural that the mild changes noted in 1966 slowly progressed to severe after several decades.  2/9/2016 VBMS, C&P Exam, pp. 4-5.

The Board concludes that after considering the totality of the evidence, it is clear and unmistakable that the Veteran's pre-existing back disability was not aggravated during service.  The service treatment records show that the Veteran was seen repeatedly for back pain during his short time in service.  However, the fact that his back may have been symptomatic does not mean that it underwent a chronic increase in severity.  The Board places great weight on the conclusion of the in-service doctors that there was no objective evidence of a low back disability.  The doctors did not reach this conclusion on the basis of one or two examinations, but rather after two periods of hospitalization and observation.  While the existence of mild degenerative changes at L4 was acknowledged, these doctors concluded that there was no objective evidence to support the Veteran's complaints.  The two VA examiners also reviewed the record and concluded that the Veteran's back disability was not aggravated.  The November 2014/February 2016 opinion discusses the pertinent records, and the examiner specifically notes that there was no objective evidence such as a clinical sign that would suggest aggravation.  The Board observes that these opinions are based on more than the absence of treatment, but rather the absence of objective findings during treatment.  This lack of objective evidence caused the only doctors to examine the Veteran during the period in question to conclude that he was malingering.  The Board finds that the VA examination reports and addendums, as a whole, considered the facts relevant to this back issue, to include in-service events such as a drill instructor stepping on the Veteran's back.  

In sum, the Board finds that the competent and credible evidence is clearly and unmistakably shows that the back was not aggravated during service.  As such, the second element of service connection is not met.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) ("If the Secretary rebuts the presumption, the second element of service connection has not been established, and service connection is unwarranted.").  Therefore, service connection is not warranted.  

Ribs

The evidence includes the report of a May 17, 1967 private X-ray of the lateral chest.  This revealed greenstick fractures involving the 8th and possibly the 7th ribs on the Veteran's left side.  The Board observes that this X-ray study is dated only five days prior to the Veteran's induction into service.  2/15/2007 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

Service treatment records also include a June 8, 1967 X-ray of the chest.  The Veteran was again noted to have a fracture of the 8th rib laterally with no evidence of displacement.  12/7/2015 VBMS, STR - Medical #5, p. 1.  A June 14, 1967 service treatment record includes a diagnosis of fracture of the left eighth rib without displacement, diagnosed May 1967.  12/7/2015 VBMS, STR-Medical #3, p. 3.  

Based on the foregoing competent evidence, to include diagnostic studies, the Board finds that there is clear and unmistakable evidence that the Veteran's claimed rib disability existed prior to service.  In this regard, the May 1967 X-ray study taken just days before induction is definitive evidence that this disability existed prior to service.  The June 1967 X-ray study confirms the findings of the pre-service X-ray.  As such, the first prong required to rebut the presumption of soundness has been met for the claimed rib disability.  

As with the back, the second prong must also be met in order to rebut the presumption of soundness and establish the second element of service connection for a rib disability.  There must be clear and unmistakable evidence that the rib disability was not aggravated by service.  

In an August 2009 letter from an osteopath, the Veteran was noted to have sustained broken ribs in May 1967 just days prior to reporting to the military.  It was further noted that while undergoing physical exercise, he was repeatedly required to do pushups which aggravated his broken ribs.  9/4/2009 VBMS, Buddy/Lay Statement, p. 1.  

At the November 2008 VA examination, the Veteran reported that he had been assaulted and struck in the left ribs by a baseball bat shortly before service.  Currently, he described a minimal aching pain in the left ribs.  After examination, the assessments included a mild deformity of the left ribcage secondary to rib fractures that occurred prior to the service.  The examiner noted that the Veteran had a documented history of left rib fracture prior to service.  It was healed, but left a deformity.  He opined that it was unlikely that any pain the Veteran currently experienced was in any way related to service 40 years earlier.  11/20/2008 VBMS, VA Examination, p. 1.  

The Veteran underwent another VA examination in December 2012.  A 2008 X-ray study had shown a small deformity of the 5th and 6th ribs indicating a healed old fracture.  The diagnosis was status post fracture of the ribs, healed very well with no pain.  The examiner opined that the Veteran had a small deformity of the left side ribs that did not cause any disability.  12/1/2012 VBMS, VA Examination, pp. 1, 28, 33.  

In the November 2013 addendum to the December 2012 examination, the examiner noted that the Veteran's records in VBMS and Virtual VA had been reviewed.  The Veteran was noted to have had a green stick fracture of the ribs in 1965.  His deformities were asymptomatic and there had been no aggravation during service.  11/27/2013 VBMS, C&P Exam, p. 4.  

The Veteran's electronic record was forwarded to the new examiner in November 2014.  The record was reviewed, to include records specifically identified by the Board.  The examiner opined that the Veteran's mild deformity of the fifth and sixth ribs was less likely as not aggravated during service.  The rationale was that there was no objective medical evidence of worsening or aggravation of this condition in the service medical records.  The examiner noted that there were no chest wall injuries or related treatment records in active service.  11/6/2014 VBMS, C&P Exam, pp. 1, 3.  

In the February 2016 addendum, the examiner again reviewed the record.  Once again, he opined that it was less likely than not that the Veteran's rib disability was aggravated during service, to specifically include aggravation due to any in-service exercise.  The lack of evidence of displacement of the ribs following the injury was noted, as was the lack of evidence of chest pain or shortness of breath in the service treatment records.  The examiner said that there was no objective evidence of worsening or aggravation during service, and no evidence of another chest wall injury in service.  He added that a literature search showed that most rib injuries heal within six weeks, and many patients were able to resume daily activities sooner.  Minimal local deformity would be one of the residuals of an old rib fracture.  2/9/2016 VBMS, C&P Exam, p. 4. 

After reviewing the totality of the evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's pre-existing rib disability was not aggravated during service.  In fact, there is no competent and credible evidence to show that the ribs were ever symptomatic during service.  The record is clear that that the Veteran did not hesitate to report any medical problems because the available service records show that during his three months of service he went on sick call on at least 16 occasions, and was hospitalized on two more occasions.  On these occasions he complained of pain in the back, leg, knee, headache, and tooth, but not of the ribs.  In fact, the pre-existing rib disability was even identified on 
X-ray but no symptomatology was attributed to it at that time on an AF 565-4.  The attending physician, who signed off on this form, did not list or report any problems after listing the May 1967 diagnosis. 

The opinions of the VA doctors are uniform in stating that there was no aggravation, and the February 2016 examiner indicates that given the lack of evidence of chest pain or shortness of breath, there is no objective evidence that the rib fracture became symptomatic in service.  In fact, the only post service disability appears to be the local deformity of the fifth and sixth ribs.  The August 2009 letter from the osteopath has been considered, but as it fails to show that the Veteran was treated or examined by the osteopath or that his records reviewed, and as it fails to provide a single basis for its conclusion.  In this regard, the osteopath did not indicate review of the available service records which include diagnostic testing.  As such, the Board finds this clinician was not informed of all the pertinent facts.  In light of this and the lack of rationale for the above conclusion, the Board places very little, if any, weight on this piece of evidence.  Indeed, when view against other evidence of record, this letter is contradicted by other evidence, to include the available service treatment records.  As such, it does not produce any doubt in the Board's conclusion that the pre-existing rib disability was not aggravated during service.   that the second prong has not been met, and that service connection is not warranted.  As such, the second element of service connection is not met.  See Gilbert, 26 Vet. App. at 55 ("If the Secretary rebuts the presumption, the second element of service connection has not been established, and service connection is unwarranted.").  Therefore, service connection is not warranted.  

Hypertension

The service treatment records are completely negative for a diagnosis of hypertension or evidence of high blood pressure.  The Veteran's blood pressure was 110/76 on June 7, 1967.  12/7/2015 VBMS, STR-Medical #3, p. 10.  On June 16, 1967 it was 120/80.  12/7/2015 VBMS, STR-Medical #6, p. 10.  

Post service records include a March 1974 private treatment record that reports a blood pressure reading of 150/90.  11/9/2009 VBMS, Medical Treatment Record - Non-Government, p. 1.  A second March 1974 entry shows a blood pressure reading of 140/80.  11/9/2009 VBMS, Medical Treatment Record - Non-Government, p. 3.  

An October 2003 private treatment record includes a diagnosis of hypertension.  10/14/2008 VBMS, Medical Treatment Records - Furnished by SSA, p. 60.  

A June 2007 private examination states that the Veteran has had hypertension since 1986.  With medication it was more or less under control.  10/14/2008 VBMS, Medical Treatment Records - Furnished by SSA, p. 101.

In his August 2009 letter, the Veteran's osteopath notes that the Veteran was given a less-than-honorable discharge.  During the succeeding years he was unable to find employment, which caused him a great deal of stress and anxiety.  The osteopath opined that this was a contributing factor to his high blood pressure.  9/4/2009 VBMS, Buddy/Lay Statement, p. 1.  

In a December 2012 VA examination, the Veteran was noted to have a diagnosis of hypertension that dated from 1986.  The examiner opined that the Veteran's hypertension was not related to service.  The rationale was that this disability was not diagnosed until after discharge.  Also, the Veteran was noted to be a heavy tobacco user, which was a risk factor for hypertension.  12/1/2012 VBMS, VA Examination, pp. 9, 29.  

The November 2014 VA examiner reviewed the Veteran's claims file, including all electronic records.  He opined that the Veteran's hypertension was not related to active service.  The examiner noted the August 2009 opinion from the osteopath, but stated that he did not agree with the conclusion that stress and anxiety contributed to the Veteran's high blood pressure.  In support of this opinion, the examiner said that a literature review showed that while anxiety and stress would likely cause a temporary increase in blood pressure on some occasions, it did not cause or aggravate hypertension.  11/6/2014 VBMS, C&P Exam, pp. 4-5.  

The Board finds that entitlement to service connection for hypertension is not supported by the evidence.  The evidence establishes that the Veteran has a current diagnosis of hypertension.  However, there is no evidence of this disability during service, and the preponderance of the competent evidence is against a finding that the current hypertension is related to service.  

Initially, the Board notes that hypertension was not diagnosed during service or during the one year period following discharge from service.  It follows that service connection for hypertension as cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence also fails to establish continuity of symptomatology between active service and the post service diagnosis of hypertension.  The Veteran does not contend that he had hypertension in service or until several years after service.  Instead, he contends that the stress from a bad discharge caused his hypertension.  In this regard, the Board finds that the post-service evidence does not support a finding of a continuity of symptomatology after service.  The evidence tends to show that hypertension first manifest nearly 20 years after service in 1968.  In this regard, the June 2007 private examination states that the Veteran has had hypertension since 1986.  The 2012 VA examination report also reflects hypertension since 1986.  

Finally, the preponderance of the evidence is against a finding that there is a nexus between the current hypertension and active service.  

The first recording of a high blood pressure reading is dated March 1974, which is seven years after discharge from service.  As just stated, both the private examiners and the VA examiners agree that a diagnosis of hypertension was not made until 1986, which is 19 years after discharge.  The Board finds that this evidence weighs against a nexus.  

The August 2009 opinion indicates that the Veteran's less-than-honorable discharge made it difficult to obtain employment, and that the resulting stress and anxiety were contributing factors to high blood pressure.  However, the Board observes that there is no dispute that this hypertension initially developed well after service.  Further, the stress and anxiety reported by the Veteran and the osteopath are acknowledged not to have occurred until after service when the Veteran was seeking employment.  Finally, the Board observes that the Veteran is not service connected for a disability manifested by stress and anxiety, and it follows that service connection as a result of these factors may not be awarded.  See 38 C.F.R. § 3.310(a).  

Furthermore, the August 2009 opinion from the osteopath is contrasted by the opinions from the two VA physicians.  The December 2012 examiner noted that the Veteran's tobacco usage put him at risk for hypertension.  The August 2009 opinion did not note the Veteran's tobacco usage.  As such, the Board finds that this clinician was not informed of all the relevant facts.  Additionally, the November 2014 examiner responded to the assertion that stress or anxiety would cause hypertension by conducting a literature review which showed that at most it would result in a temporary increase in blood pressure.  The Board observes that these opinions were provided by medical doctors, who would be expected to have a higher degree of training in matters of internal medicine than an osteopath.  In light of these factors, to include awareness of relevant facts and degree of medical training, the Board finds the opinions by the two VA medical doctors are of greater evidentiary value and outweighs the August 2009 opinion.  

The Board has considered the Veteran's opinion that his hypertension is the result of stress and anxiety due to the circumstances surrounding his discharge.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here regarding the etiology of hypertension, a cardiovascular disorder.  

In sum, the preponderance of the competent evidence weighs against the Veteran's claim, and service connection for hypertension is not established.  


Abdominal Aortic Aneurysm

The Veteran only contends that his abdominal aortic aneurysm was the result of his hypertension.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board finds that entitlement to service connection for the abdominal aortic aneurysm is not supported by the evidence.  The service treatment records are negative for any evidence of this disability, and the Veteran does not contend that this disability began during service.  In fact, private medical records show that this disability was first identified in 2009, which over 40 years after discharge.  6/29/2009 VBMS, Medical Treatment Record - Non-Government Facility, pp. 1-5.  Thus, service connection on a direct basis is not warranted.  

Furthermore, service connection has not been established for hypertension, or for any other disability.  It follows that there is no legal basis for service connection for an abdominal aortic aneurysm as secondary to hypertension or any other disability, and the Veteran's claim must fail.  38 C.F.R. § 3.310.

In light of these factors - no in-service incurrence, to include no such contention, and no legal entitlement to secondary service connection - the Board finds a VA's duty to assist to provide an examination/opinion is not triggered by the evidence. 



(CONTINUED ON THE NEXT PAGE)


ORDER

Service connection for a low back disability is denied. 

Service connection for residuals of fractured ribs is denied. 

Service connection for hypertension is denied. 

Service connection for an abdominal aortic aneurysm is denied. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


